Citation Nr: 1710186	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  03-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In June 2005, the Veteran testified at a personal hearing held before a Veterans Law Judge (VLJ) at the Board's Washington, DC, offices; a transcript of that hearing is associated with the claims file.  The claim was subsequently remanded for additional development in a December 2005 Board decision.

In April 2009, the Veteran was informed that the VLJ who conducted the 2005 hearing was no longer employed by the Board and was therefore unavailable to participate in the adjudication of the appeal.  The Veteran requested a new hearing, which was conducted in June 2009 before the undersigned; a transcript of this hearing is also associated with the claims file.  The matter was again remanded in November 2009 and January 2012.

The Board then denied the claim in an April 2013 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court, based on a Joint Motion for Partial Remand, vacated and remanded for further consideration that portion of the Board's decision denying entitlement to service connection for residuals of a left wrist fracture.

The Board again denied the claim in an August 2014 decision, and the Veteran again appealed to the Court.  In an October 2015 Memorandum Decision, the Court set aside that portion of the Board decision addressing the left wrist and remanded the question of service connection for further adjudication.  The Board in turn remanded the matter to the Agency of Original Jurisdiction (AOJ) in June 2016 for additional development consistent with the Court's directives.  It is now returned to the Board for further action.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Court in October 2015 determined that the Board had failed in its reasons and bases to adequately address all evidence of record and to explain a finding that the Veteran's lay evidence lacked credibility.  Further, the Court found that an explanation of the Board's finding of substantial compliance with a Court directive to address the Veteran's participation in combat was required.

In June 2016, the Board determined, upon further review of the record and resolving all reasonable doubt in his favor, that the Veteran had participated in combat, and that he had provided satisfactory lay evidence of an in-service left wrist injury.  38 U.S.C.A. §§ 1154(b), 5107(b) (West 2014).  As there was also evidence of a current left wrist disability and an indication of a potential link between them, remand for a VA examination was warranted.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A VA examination was conducted in September 2016, and the examiner offered a negative opinion.  She found that because service records did not document any left wrist complaints, and there was "no evidence (subjective or objective) to suggest a left wrist injury while on" active duty, there was no nexus between the current disability and service.

Unfortunately, the opinion is inadequate because it relies upon an inaccurate factual basis.  That is, it ignores the Board's finding that the Veteran provided satisfactory lay evidence of an in-service left wrist injury.  Dalton v. Peake, 21 Vet. App. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination and opinion therefore failed to adequately comply with the Board's remand directives. A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the September 2016 VA examination for addendum.  If the September 2016 VA examiner is not available, the requested information should be obtained from a similarly qualified examiner.  A new physical examination is not required unless requested by the examiner.  The electronic claims folder must be available for review.

Following review of the claims file, to include all lay and medical evidence of record, the examiner is requested to provide an opinion as to whether it is at least as likely as not that any currently diagnosed left wrist disability is related to active service or events therein.  For purposes of this opinion, the examiner must take as fact that the Veteran injured his left wrist during combat service when jumping or falling into a foxhole.  

A full and complete rationale for all opinions expressed is required.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. CARSTEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




